COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MICHAEL MURRAY AND COLLEEN                      §
 MURRAY,                                                         No. 08-11-00353-CV
                                                 §
                   Appellants,                                      Appeal from the
                                                 §
 v.                                                           County Court at Law No. 1
                                                 §
 US BANK NATIONAL ASSOCIATION,                                 of Tarrant County, Texas
 As Trustee for CREDIT SUISSE FIRST              §
 BOSTON HEAT 2006-3,                                             (TC#2011-001399-1)
                                                 §
                   Appellee.

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, both in this Court and the court below, for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2013.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.